DETAILED ACTION
Claim 23 is new.  Claims 17-21 are withdrawn from consideration. Claims 1, 3, 15, and 22 are currently amended.  A complete action on the merits of pending claims 1-16 and 22-23 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 1-7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittenberger US 20140276710 (Wittenberger).
Regarding claims 1 and 15, Wittenberger teaches the system comprising: a medical device including: a treatment element (Annotated Fig. 1); the treatment element defining a proximal face and a distal face opposite the proximal face; and a plurality of electrodes, at least one of the plurality of electrodes being located immediately adjacent to and in contact with the proximal face of the treatment element (Annotated Fig. 1 and par. [0025] electrodes 48 adjacent the faces), the plurality of electrodes further including: a plurality of mapping electrodes on the treatment element (Fig. 1 mapping electrodes 48); and a control unit (Fig. 1 console 14) including: a cryogenic fluid source in fluid communication with the treatment element (Fig. 1 reservoir 36), circulation of the cryogenic fluid within the treatment element causing formation of an ice ball between the treatment element and the area of tissue (par. [0004] freeze cycles cause ice balls); 
Regarding claim 2, Wittenberger teaches wherein the medical device further includes a plurality of sensors on the treatment element, each of the plurality of sensors being associated with at least one of the plurality of mapping electrodes (par. [0025] mapping electrodes 48 can include a thermocouple.
Regarding claim 3, Wittenberger teaches wherein each of the plurality of mapping electrodes includes a corresponding one of the plurality of sensors (Fig. 1 and par. [0025] mapping electrodes 48 can include a sensor).
Regarding claim 4, Wittenberger teaches wherein the medical device has a longitudinal axis, the plurality of mapping electrodes being arranged in a plurality of linear formations, each of the plurality of linear formations being at least substantially parallel to the longitudinal axis (Fig. 1 there are two sets of linear mapping electrodes).
Regarding claim 5, Wittenberger teaches wherein the treatment element has a distal portion and a proximal portion, each of the plurality of linear formations of mapping electrodes extending between the distal portion and the proximal portion of the treatment element (Fig. 1).
Regarding claim 6, Wittenberger teaches wherein the medical device has a longitudinal axis, the plurality of mapping electrodes being arranged in a plurality of 
Regarding claim 7, Wittenberger teaches wherein the plurality of mapping electrodes are arranged in clusters of two or more mapping electrodes (Fig. 1 mapping electrodes 48 are arranged in two sets of two).
Claim Rejections - 35 USC § 103
Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger.
Regarding claim 8, Wittenberger does not explicitly teach wherein the plurality of mapping electrodes are randomly arranged on the treatment element.
However, Wittenberger discloses that the mapping electrodes can be arranged in a myriad of different ways (par. [0023])
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the mapping electrode configuration of Wittenberger to be in a random pattern or any other pattern to achieve the needed configuration for a proper application (Wittenberger par. [0023]).
Regarding claim 14, Wittenberger teaches wherein the processing circuitry is configured to receive recordings from the plurality of mapping electrodes and configured to determine, for each of the plurality of mapping electrodes: that at least a portion of the area of tissue proximate the mapping electrode has been ablated when the mapping electrode records a post-treatment electrogram amplitude (par. [0027]), the processing circuitry being further configured to determine a lesion surface area based on the post-treatment electrogram amplitude recorded by each of the plurality of mapping 
Wittenberger does not explicitly teach electrogram amplitude value of 0.5 mV or less.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to determine ablation was successful with less than 0.5mV being detected since the tissue is destroyed and should no longer conduct the electricity in the body when ablated.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger in view of Avitall et al US 20150157382 (Avitall).
Regarding claims 9-13, Wittenberger teaches wherein each of the plurality of mapping electrodes is configured to record from the area of tissue at least one of unipolar impedance measurements, bipolar impedance measurements, local electrical activity (par. [0027]).
Wittenberger does not explicitly teach monitoring pace and teach taking measurements before, during, and after cryogenic fluid is sent to the treatment element and monitoring the formation of the ice ball with the information.
 Avitall teaches continuously taking measurements including how fast the occlusion is happening from device placement through cryoablation (par. [0039]).  Further, Avitall teaches continually monitoring the formation of the ice ball (par. [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the monitoring circuitry of Witterberger to continually monitor different sensors and to monitor the thickness of the ice ball, as .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger in view of Emmons et al US 20140358140 (Emmons).
Regarding claim 23, Wittenberger teaches the at least one electrode located immediately adjacent and distal to the distal face of the treatment element is a first impedance electrode; and the at least one electrode located immediately adjacent to and in contact with the proximal face of the treatment element is a second impedance electrode (Annotated Fig. 1 and pars. [0025] and [0027]). 
Wittenberger does not explicitly teach each of the first and second impedance electrodes having a width of approximately 0.5 mm.
	Emmons, in an analogous medical system teaches that the electrodes are between 0.5-5 mm in diameter and 0.1-4 mm long.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the electrodes of Wittenberger to be approximately 5 mm wide to fit properly in the anatomical structure.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger in view of Emmons, as applied to claim 23, and further in view of Avitall.
Regarding claim 16, Wittenberger teaches wherein each of the first and second impedance electrodes are configured to record unipolar impedance measurements and bipolar impedance measurements (par. [0027]). 
Witterberger and Emmons do not specifically teach the processing circuitry further being configured to determine a thickness of the ice ball between the area of 
Avitall, in an analogous medical system, teaches that the circuitry is monitoring the ice ball based on impedance (par. [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the monitoring circuitry of Witterberger and Emmons to monitor the thickness of the ice ball, as taught by Avitall, since a thickness of 3 mm is needed for effective lesion formation (Avitall par. [0013]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger in view of Emmons and Avitall.
Regarding claim 22, Wittenberger teaches a medical device including: a treatment element (Annotated Fig. 1), the treatment element defining a proximal face and a distal face opposite the proximal face (Annotated Fig. 1); a plurality of mapping electrodes on the treatment element (Fig. 1 48), each of the plurality of mapping electrodes being configured to record from the area of tissue at least one of unipolar impedance measurements, bipolar impedance measurements, local electrical activity, and pace threshold measurements (par. 0027); a plurality of temperature sensors on the treatment element, each of the plurality of temperature sensors being associated with at least one of the plurality of mapping electrodes (par. [0025] mapping electrodes 48 can include a thermocouple), a first impedance electrode located immediately adjacent to and in contact with the distal face of the treatment element (Annotated Fig. 1), the first impedance electrode including a distal temperature sensor; and a second impedance electrode located immediately adjacent to and in contact with the proximal 
Wittenberger does not explicitly teach each of the first and second impedance electrodes having a width of approximately 0.5 mm; the processing circuitry being configured to determine transmurality of a lesion based on signals received from the plurality of mapping electrodes by at least one of: comparing unipolar impedance measurements recorded before the circulation of cryogenic fluid within the treatment element to at least one of unipolar impedance measurements recorded during the circulation of cryogenic fluid within the treatment element and unipolar impedance measurements recorded after the circulation of cryogenic fluid within the treatment element has ended; comparing bipolar impedance measurements recorded before the circulation of cryogenic fluid within the treatment element to at least one of bipolar impedance measurements recorded during the circulation of cryogenic fluid within the treatment element and bipolar impedance measurements recorded after the circulation of cryogenic fluid within the treatment element has ended; comparing pace threshold measurements recorded before the circulation of cryogenic fluid within the treatment element to at least one of pace threshold measurements recorded during the circulation 
Wittenberger does not explicitly teach each of the first and second impedance electrodes having a width of approximately 0.5 mm.
	Emmons, in an analogous medical system teaches that the electrodes are between 0.5-5 mm in diameter and 0.1-4 mm long.
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the electrodes of Wittenberger to be approximately 5 mm wide to fit properly in the anatomical structure.
Emmons does not explicitly teach the processing circuitry being configured to determine transmurality of a lesion based on signals received from the plurality of mapping electrodes by at least one of: comparing unipolar impedance measurements recorded before the circulation of cryogenic fluid within the treatment element to at least one of unipolar impedance measurements recorded during the circulation of cryogenic fluid within the treatment element and unipolar impedance measurements recorded after the circulation of cryogenic fluid within the treatment element has ended; comparing bipolar impedance measurements recorded before the circulation of cryogenic fluid within the treatment element to at least one of bipolar impedance 
Avitall teaches continuously taking measurements including how fast the occlusion is happening from device placement through cryoablation (par. [0039]).  Further, Avitall teaches continually monitoring the formation of the ice ball (par. [0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the monitoring circuitry of Witterberger and Emmons to continually monitor different sensors and to monitor the thickness of the ice ball, as taught by Avitall, since ice ball formation and occlusion are indicators of effective lesion formation (Avitall par. [0013] and [0039]).
Response to Arguments
Applicant's arguments filed 2/1/21 have been fully considered but they are not persuasive. The applicant argues that Witterberger cannot teach electrodes 48 are .  
Annotated Figures

[AltContent: textbox (Proximal face)][AltContent: textbox (Treatment element)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Distal face)]
    PNG
    media_image1.png
    610
    300
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794